                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                   *

                     Plaintiff,             *

vs.                                         *             CR. NO.: 18-10033-STA

SHANNON DOYLE MCCALLISTER                   *

                     Defendant.             *


                          ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant and for good cause shown, the supervised release violation

hearing is hereby re-set until Friday, August 30, 2019 at 10:45a.m.

       IT IS SO ORDERED.

       DATE: July 9, 2019.


                                           s/S. Thomas Anderson
                                           S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT COURT
JUDGE
